IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                     January 7, 2002 Session

                LAWRENCE COUNTY v. JERRY BREWER, ET AL.

                     Appeal from the Circuit Court for Lawrence County
                  Nos. SW0042, 0075, 0252, & 0531, Robert Holloway, Judge



                     No. M2001-00078-COA-R3-CV - Filed June 27, 2002



This matter involves a dispute over payment of solid waste disposal fees, which the Lawrence
County Commission attempted to charge the citizens of Lawrence County, and application of late
payment penalties to these fees. Lawrence County filed complaints in order to collect overdue solid
waste fees that the Commission allegedly enacted on May 25, 1999 by Resolution #11052599. The
trial court determined that Resolution #11051599 did not impose any solid waste fees on the
residents of Lawrence County and dismissed Plaintiff’s complaints. We affirm the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL, P.J. and JANE
WHEATCRAFT , SP. J., joined.

William R. Willis, Jr. and Alfred H. Knight, Nashville, Tennessee, for the appellant, Lawrence
County.

James M. Marshall, Columbia, Tennessee, for the appellee, Johnny Daniels.

                                              OPINION

                                          I. Factual History

        The Lawrence County Commission (hereinafter “the Commission”) passed several
resolutions during 1999 in an attempt to impose a solid waste disposal fee system and late fee
penalties on the residents of Lawrence County.

       On May 25, 1999, the Commission heard an oral report from the chairman of the Utilities
Commission. The oral report and discussion prior to the vote on May 25th involved primarily a
presentation of recommendations and debate regarding the most fair and efficient way to charge
residents for solid waste disposal i.e. tipping fee, increase in property tax, or a billing system. After
the presentation and some debate regarding what type of fee system to implement, the Commission
voted and adopted Resolution #11052599 entitled “Resolution to Receive the Report of the Utilities
Committee Regarding Implementation of a Utility Bill for the Disposal of Solid Waste.” This
Resolution provided as follows:

              WHEREAS, the Utilities Committee has met and deliberated regarding the
       need for implementing a utility bill for the disposal of solid waste within Lawrence
       County; and
              WHEREAS, the Utilities Committee is now ready to make a report and
       recommendation regarding the amount to be charged and the method of collection.
              NOW, THEREFORE, BE IT RESOLVED by the legislative body meeting
       in regular session this 25th day of May, 1999 that the report of the Utilities
       Committee be accepted and that the recommendations made by the Utilities
       Committee regarding implementation of a utility bill for the disposal of solid waste
       be adopted.
              This resolution shall take effect upon its adoption and approval.

 A short written report was attached that read:

       1.      Committee recommends bills be collected at landfill and would like to ask for
               authority from full commission to create:
               A.      Professional office with signs and counters and need office furniture
                       and purchase of computers, wiring, and printers from Mario Moore.
       2.      Motion to place (2) employees at the landfield (sic) and any other help that
               is needed to make collection successful.
       3.      Motion to use EPSCO to include an information letter in first bill and
               approval of letter.
       4.      Request funds from Budget Committee for computers, office equipment, and
               postage.
       5.      Motion to create a Board of Appeals:
               A.      Specific Rules
               B.      Relief for Elderly
               C.      Compensate the Board
       6.      Committee to give authority for homestead relief and relief for senior
               citizens, handicapped, and low income.

On July 1, 1999, bills went out to residents charging a $50.00 standard solid waste disposal fee.

        On September 28, 1999, the Commission adopted Resolution #03092899 entitled
“Resolution Adopting System for the Collection of Past Due Solid Waste Disposal Fees.” This
resolution set out a procedure for collecting past due solid waste disposal fees. Finally, on
December 28, 1999, the Commission adopted Amended Resolution #07122899 entitled “Resolution
Authorizing Monetary Penalties to be Added to Delinquent Solid Waste Disposal Accounts and

                                                  -2-
Ratifying Resolution #11052599.” This Resolution (for the first time) set out a specific fee schedule
for Lawrence County residents, supposedly adopted earlier by the May 25th Resolution and further
expounded on penalties for unpaid fees. In doing so, the Commission purported to ratify the May
25th Resolution # 11052599, even though the Resolution never stated any specific fee amounts.

        Plaintiff/Appellant, Lawrence County, filed complaints against citizens of Lawrence County
beginning in March 2000 in an attempt to collect past due solid waste disposal fees and penalties.
The trial court dismissed these complaints finding that the May 25th Resolution of the Lawrence
County Commission did not show a ‘clear intention to adopt and implement a solid waste disposal
fee’ and, thus, was ineffective as such an action.


                                  II. Issues Presented for Review

       Petitioner framed the issues presented in this matter as follows:

       I.       In implementing state-granted authority to impose solid waste disposal fees,
       does a County Commission impermissibly delegate its authority by authorizing its
       utilities committee to decide upon a reduced fee for economically disadvantaged
       citizens?
       II.      Does a County Commission’s action in permitting one of its committees to
       determine a special fee for disadvantaged citizens affect the validity of the standard
       fifty dollar ($50.00) annual fee, decided upon and adopted by the County
       Commission itself?
       III.     Assuming that the standard fee adopted by the County Commission was
       originally ineffective on the above ground, did the Commission’s subsequent
       ratification of the entire fee schedule render it effective?

However, the first and primary issue which we must determine is whether the May 25th Resolution
#11052599 enacted a $50 solid waste disposal fee payable by the residents of Lawrence County.
We find that it did not and that no such fee has ever been properly adopted by Lawrence County.


                                          III. Discussion

        Although the face of the May 25th Resolution does not contain any fee amount to be imposed,
Lawrence County argued that the May 25th Resolution imposed a $50.00 fee and that it did not have
to contain the amount of the fee on its face to enact the $50 solid waste disposal fees. The County
argued that Tennessee law is silent on formalities required for enacting and recording a resolution.
Thus, no particular formality is required, and resolutions do not need to be in written form. Their
argument went on to state that, since (1) the trial court found that the May resolution “showed an
intention of the Lawrence County Commission to accept the report of the Utilities Committee and
to adopt the recommendations made by the Utilities Committee regarding implementation of a utility

                                                -3-
bill;” (2) a fee of $50 was recommended in the oral report of the Utilities Committee at the May 25th
meeting; and (3) these oral recommendations were voted on and accepted by the Commission, thus,
the May 25th Resolution adopted a solid waste disposal fee of $50 for all residents of Lawrence
County. However, this argument is not well taken.

         The entire record of the Lawrence County Commission relative to Resolution # 11052599
is a three page document in evidence as exhibit 4 and contains no evidence of a solid waste disposal
fee. The first page of the exhibit indicates that on May 25, 1999, Barry Doss, representing the third
district, moved to adopt Resolution # 11052599, which motion was seconded by Franklin Burns of
the sixth district. It then indicates that the motion carried on a roll call vote of fourteen votes in the
affirmative and four votes in the negative. The second page of exhibit four is the Resolution itself
which is a one page document previously quoted herein with the notation, “REPORTS OF
UTILITIES COMMITTEE ATTACHED” at the top of the page. The single resolving clause
provides “that the report of the utilities committee be accepted and that the recommendations made
by the utilities committee regarding implementation of a utility bill for the disposal of solid waste
be adopted.” The utilities committee report appears as the third page of the document and contains
only the six recommendations previously set forth in this opinion. Nothing is said anywhere in the
Resolution, or the Minutes relative to the Resolution, about the imposition of a specific solid waste
disposal fee to be charged to the residents of Lawrence County.

       The County attempted to remedy this deficiency by providing a tape recording of the
discussion preceding the adoption of the Resolution. The cassette tape recording, which is in many
places inaudible, provides little assistance. In its Memorandum Opinion of August 25, 2000
dismissing the case, the trial court observed:

                Ascertaining the recommendations of the Utilities Committee requires this
        Court to look beyond the Resolution to the oral discussion which took place prior to
        the vote. The following is taken from the transcription of May 25, 1999, filed with
        Plaintiff’s Post Trial Brief:

                “(Unidentified speaker): Call the roll Mr. Chairman, where you’re voting.
                Mr. Hill: These are the recommendations. Let me go through them
                one more time, and be sure that - Recommend that the bills be
                collected a[t] the landfill, authority to create an office at the landfill,
                and put the needed equipment in there, to include counters, furniture,
                computers, wiring, printers, to hire at lest two employees and any
                other help that is deemed to be needed to make collection successful,
                to include this letter - as an information letter as I’ve written, and I’m
                willing to let at any time, if anybody would like to come after this
                meeting and help me edit this letter, I’ll do that. But basically this
                format on this letter, request funds for the budget committee for the
                expenses we’re going to incur, to create a board of appeals, and I’d
                like some - Mr. Turner brought up a good point, that does this

                                                   -4-
               committee want to have that as a board of appeals of commissioners,
               or private individuals? You know that’s a legitimate question he
               brought up, and I’d like guidance from the Court, and I don’t know -
               is it inappropriate to ask for a how of hands on that Mr. Chairman, or
               do we need to ...
               (Unidentified speaker): I think under the circumstances -(inaudible)
               - or you can – (inaudible) – or they can delegate- (inaudible) -
               (Unidentified speaker): Why don’t we just whatever the committee
               at your next meeting decides, we’ll abide by it. Unless anybody has
               any objections to that.
               Mr. Hill: This is not anything that’s got to be done this week, some
               of these other things we’ve got to address very quickly. We’ll leave
               it as it is, and address it at the next meeting. To implement some -
               give us the authority to do the relief to the low income and senior
               citizens, and handicapped individuals, that you would give us the
               ability to adjust that rate. Those being the points that we would like
               for your consideration.
               (Unidentified speaker): (Inaudible).
       cal-    Mr. Hill: We will do that. Since it was not acted on that - on the
               culation of the commercial needs, we may be -
               (Unidentified speaker): I thought we did act on it.
               Mr. Hill: Okay, okay. Yes, and that would include the fee of the
               $50.00 per year commercial fee would be by dumpsters at a rate to be
               determined by the committee, and the industrial rate would be $30.00
               and something, is that correct? That would be the billing system that
               would be put into place. Does everyone understand it? Anything
               you’d like for me to go over again? I’ll mail these back out to you
               tomorrow, when I get them typed up.” (emphasis supplied)

                The Court finds, after listening several times to the tape, that the “fee of the
       $50.00 per year” mentioned by Mr. Hill in the last paragraph quoted above is the fee
       for the residences. The language is however confusing as evidenced by the fact that
       the person who transcribed the tape for the Plaintiff failed to separate the above
       quoted language from the words “commercial fee” by punctuation.


         Without the tape recording, the May 25, 1999 Resolution #11052599 undisputedly imposes
no fees of any kind for solid waste collection. Applying the rule of strict construction in favor of the
taxpayer pronounced in Oliver v. King, 612 S.W.2d 152 (Tenn. 1981); Memphis v. Hill, 208 S.W.
613 (Tenn. 1919); South Fulton v. Parker, 65 S.W.2d 853 (Tenn. Ct. App. 1932), the trial judge held
that the often inaudible tape recording of the May 25 discussion and its transcription were
insufficient to establish the implementation of any fees for solid waste collection. We agree with
the trial court.

                                                  -5-
       On December 28, 1999, by Amended Resolution # 07122899, the county attempted to
remedy the problem by ratification of the May 25, 1999 Resolution # 11052599. In the third
paragraph, this December 28 Resolution, speaking of the May 25th Resolution, stated:

             WHEREAS, mandatory solid waste disposal fees were imposed on each head
      of household and on each owner of a commercial establishment in Lawrence County,
      according to the following schedule:

      I.      Residences                                          $50.00 per year
              A.     Residents whose assets total less than
                     $3,000.00 (single) or $6,000.00 (family)     $25.00 per year

              B.     Residents who qualify for property tax
                     relief, due to low income                    $25.00 per year

              C.     Unoccupied residences                 exempt for current year only

      II.     Churches, Volunteer Fire Departments,
              Community Clubs                                     $25.00 per          year   (if no
                                                                  dumpsters)

      III.    Uninhabitable buildings, barns, grain bins          exempt

      IV.     Commercial facilities and Churches which
              use dumpsters                                       See chart

                                Commercial Rates
                                Dumpster size                    Charge
             None                               1                             11.50
             None                               2                             17.00


             3YD                                1                             13.00
             3 YD                               2                             26.00
             3 YD                               3                             39.00
             3 YD                               4                             52.00.
             3 YD                               5                             65.00


                                              -6-
                                    Commercial Rates
                                    (continued)
                                    Dumpster Size                      Charge
              4 YD                                 1                                17.33
              4 YD                                 2                                34.67
              4 YD                                 3                                52.00


              6 YD                                 1                                26.00
              6 YD                                 2                                52.00
              6 YD                                 3                                78.00
              6 YD                                 4                               104.00
              6 YD                                 5                               130.00


              8 YD                                 1                                34.67
              8 YD                                 2                                69.33
              8 YD                                 3                               104.00
            8 YD                                   4                               138.67
(emphasis added)

        This entire “Whereas” is in error as, even with the assistance of the partially inaudible tape
recording of the May 25, 1999 meeting regarding Resolution # 11052599, only the $50.00 residential
fee is discussed.

        The first section of the resolving clause of the December 28, 1999 Amended Resolution #
07122899 provides: “The previous Resolution adopted May 25, 1999 (Resolution # 11052599) is
hereby ratified in all respects, along with the schedule of fees as set out above, being assessed against
each head of household and business owner in Lawrence County, effective July 1, 1999.” In its
December 20, 2000 Memorandum overruling Plaintiff’s motion for a new trial, the trial judge, in
ruling on the question of ratification, held:

               Following the May 25 meeting, solid waste bills were mailed out to
        residences and businesses. According to the language of Resolution # 07122899, a


                                                  -7-
complete schedule of fees was enacted on May 25. Included in that schedule were
the following fees for residences:

       I.      Residences                                      $50.00 per year

               A. Residents whose assets total less than
               $3,000.00 (single) or $6,000.00 (family)        $25.00 per year

               B. Residents who qualify for property tax
               relief, due to low income                       $25.00 per year

               C. Unoccupied residences                        exempt for current year only

       The only component of the schedule of fees discussed prior to the vote, and
arguably included by approval of an oral recommendation in Resolution # 11052599,
was the Fifty Dollar ($50.00) per year residence.

        The Court finds that the residence fee was more a flat Fifty Dollars ($50.00)
per year. The residence fee also included three variations or exceptions to the Fifty
Dollar ($50.00) per year base fee. These exceptions, as well as the other fees in the
schedule, had not been established or recommended when the Lawrence County
Commission voted on May 25, 1999.

       ....

        If Resolution # 11052599 did not enact the schedule of fees set forth in
Resolution # 07122899, then there was nothing to ratify. As stated above, the
language of Resolution # 11052599 did not enact fees. The oral discussion, which
preceded Resolution # 11052599, included only one component of one of the fees
resolution # 07122899 purported to ratif[y].

        Immediately after the passage of Resolution # 11052599 bills were sent to
Lawrence County residents and Lawrence County began imposing mandatory solid
waste fees on July 1, 1999. The Plaintiff contends that the ratification of Resolution
# 11052599 by Resolution # 07122899 had the effect of retroactively imposing the
schedule of fees set forth in the resolution. In arguing retroactively, the Plaintiff
ignores the fact that prior to enactment, Resolution # 07122899 was amended to be
contingent upon approval of some board, which the Court assumes for this argument
was the board which ratified the resolution on January 18, 2000. Following the
Plaintiff’s argument to its logical conclusion, then the ratification which occurred on
January 18, 2000, retroactively imposed the fee schedule set forth in Resolution #
07122899 to May 25, 1999. These fees would have been due July 1, 1999, and
would have been delinquent December 31, 1999, thereby causing substantial

                                         -8-
       penalties to be owed. The Court cannot possibly see how Resolution # 07122899 can
       retroactively impose fees which were delinquent and penalties which were due prior
       to the date Resolution # 07122899 became effective.

Again, we agree with the trial court.

       The main problem with the Plaintiff’s case is that the detailed schedule of fees set forth in
the December 28 Amended Resolution # 07122899 should have been included in the text of the May
25 Resolution # 11052599 and that Resolution # 07122899, instead of properly enacting the detailed
schedule of fees, merely purports to “ratify” them. Similar situations have been addressed by our
supreme court for over one hundred years, and the law in this area is well settled.

                The facts found by the Court of Chancery Appeals are not only insufficient
       to establish the ratification of the action of the chairman by the quarterly court, but
       are also based upon incompetent evidence, heard over the objection of counsel for
       complainants. That court finds that the proceeding which it holds amounts to an
       approval and ratification of the action of the chairman in employing Mr. True and
       bringing the suit, entirely from parole evidence, and that no record whatever was
       made of the same. However formal and full those proceedings may have been, not
       having reached the minutes of the court, they do not constitute any valid action upon
       its part. Courts of record and legislative bodies – and quarterly courts partake
       somewhat of the nature of both, and in this particular matter of Robertson county was
       acting in its legislative capacity – speak only through their records. The law requires
       records to be made of their proceedings, and that they be singed. That a judgment
       or decree was pronounced, or an order made or a motion carried, if it be not spread
       upon the minutes of the court required to be kept for that purpose, avails nothing, and
       is as if no such proceeding was ever had. The action of a court or legislative body
       is not complete or effective for any purpose until the record evidencing it has been
       made and duly authenticated. The records of courts and legislative bodies are the
       sole witness of their proceedings, and they can only be proven by duly certified
       copies of such records. Parole evidence cannot be heard for this purpose. These are
       well-established rules, and every principle of public policy imperatively forbids any
       departure from them.

        State v. True, 95 S.W. 1028, 1032 (Tenn. 1906); see also Heard v. Elliott, 92 S.W. 764
(Tenn. 1906); Baird v. Wilson County, 371 S.W.2d 434 (Tenn. 1963). A taxpayer must be able to
go to the written records of the legislative body and determine what action was taken. Southern v.
Beeler, 195 S.W.2d 857, 871 (Tenn. 1946). Such was not the case in the May 25th Resolutuion.
As the May 25, 1999 Resolution did not impose solid waste fees, the December 28 Amended
Resolution cannot, by ratification, breathe life into it.




                                                -9-
       The judgment of the trial court is in all respects affirmed and costs are assessed against
Appellant.




                                                     ____________________________________
                                                     WILLIAM B. CAIN, JUDGE




                                              -10-